BROUSSARD, J., Concurring and Dissenting.
I agree that multiple acts of misconduct, such as petitioner committed, should subject her to discipline, including some period of actual suspension from the practice of law. I also agree that in view of the pathetic record of tragedy, adversity and mishap that petitioner produced in mitigation, the State Bar Review Department’s recommendation that we actually suspend petitioner for two years is excessive. The court reduces the period of actual suspension to one year; I would go further in reducing this period.
The referee heard and observed petitioner testify about her struggle to overcome her underprivileged background, the strain and collapse of her marriage with a substance abuser who failed to provide support for their children, the disruption of her professional association, her financial difficulties, her physical injuries, her emotional collapse, and the tragedy of the birth of her handicapped child. The referee heard the evidence of petitioner’s recovery from her mental illness, and her competent contribution to society as a legal aid attorney. All this evidence persuaded the referee that, despite the record of misconduct, a 30-day actual suspension would adequately protect the public.
Although we conduct an independent review of the record, we give great weight to findings based on the referee’s evaluation of the demeanor and credibility of witnesses. (Frazer v. State Bar (1987) 43 Cal.3d 564, 569 [238 Cal.Rptr. 54, 737 P.2d 1338]; Chefsky v. State Bar (1984) 36 Cal.3d 116, 121 [202 Cal.Rptr. 349, 680 P.2d 82].) I am most impressed by the referee’s evident conclusion from the evidence that petitioner has suffered greatly, and has recovered her ability to function effectively. I fear that a year’s actual suspension will undermine the admirable efforts petitioner has made to rebuild her professional and personal life, as well as her ability to provide for her family and continue the psychological counseling which the State Bar recommends during the period of probation. I would further reduce the period of actual suspension.